10/19/2022


          IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 22-0311


                                      DA 22-0311
                                   _________________



IN THE MATTER OF:

U.A.C.,                                                            ORDER

             A Youth in Need of Care.


                                   _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable Rod Souza, District Judge.

                                                  For the Court,




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                 October 19 2022